
	
		II
		110th CONGRESS
		2d Session
		S. 3442
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Reed (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the National Oilheat Reliance Alliance Act
		  of 2000, and for other purposes.
	
	
		1.National Oilheat Research
			 Alliance Act of 2000
			(a)FindingsSection 702 of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 amended by striking oilheat each place it appears and inserting
			 oilheat fuel.
			(b)DefinitionsSection
			 703 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears (other than paragraph (10)) and
			 inserting oilheat fuel;
				(2)by striking
			 paragraph (7) and inserting the following:
					
						(7)Oilheat
				fuelThe term oilheat fuel means distillate liquid
				that is used as a fuel for nonindustrial commercial or residential space or hot
				water
				heating.
						;
				(3)in paragraph (8),
			 by striking Oilheat and inserting
			 Oilheat
			 fuel;
				(4)in paragraph
			 (14)—
					(A)by striking
			 No. 1 distillate or No. 2 dyed distillate each place it appears
			 and inserting distillate liquid; and
					(B)in subparagraph
			 (B), by striking sells the distillate and inserting sells
			 the distillate liquid;
					(5)by redesignating
			 paragraphs (3) through (13) and (14) as paragraphs (4) through (14) and (16),
			 respectively, and moving paragraph (16) (as so redesignated) to appear after
			 paragraph (15); and
				(6)by inserting
			 after paragraph (2) the following:
					
						(3)Distillate
				liquidThe term distillate liquid means—
							(A)No. 1
				distillate;
							(B)No. 2 dyed
				distillate; or
							(C)a liquid blended
				with No. 1 distillate or No. 2 dyed
				distillate.
							.
				(c)ReferendaSection
			 704 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)by striking
			 No. 1 distillate and No. 2 dyed distillate each place it appears
			 in subsections (a) and (c) and inserting distillate
			 liquid;
				(3)in subsection
			 (a)—
					(A)in paragraph
			 (5)(B), by striking Except as provided in subsection (b), the
			 and inserting The; and
					(B)in paragraph (6),
			 by striking , No. 1 distillate, or No. 2 dyed distillate and
			 inserting or distillate liquid; and
					(4)in subsection
			 (b), by striking under and inserting consistent
			 with.
				(d)MembershipSection
			 705 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)in subsection
			 (b)(2), by striking No. 1 distillate and No. 2 dyed distillate
			 and inserting distillate liquid; and
				(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Number of
				members
							(1)In
				generalThe membership of the Alliance shall be as
				follows:
								(A)1 member
				representing each State participating in the Alliance.
								(B)5 representatives
				of retail marketers, of whom 1 shall be selected by each of the qualified State
				associations of the 5 States with the highest volume of annual oilheat fuel
				sales.
								(C)5 additional
				representatives of retail marketers.
								(D)21
				representatives of wholesale distributors.
								(E)6 public members,
				who shall be representatives of significant users of oilheat fuel, the oilheat
				fuel research community, State energy officials, or other groups with expertise
				in oilheat fuel.
								(2)Full-time
				owners or employees
								(A)In
				generalExcept as provided in subparagraph (B), other than the
				public members of the Alliance, Alliance members shall be full-time managerial
				owners or employees of members of the oilheat fuel industry.
								(B)EmployeesMembers
				described in subparagraphs (B), (C), and (D) of paragraph (1) may be employees
				of the qualified industry organization or an industry trade
				association.
								.
				(e)FunctionsSection
			 706 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking oilheat each place it
			 appears and inserting oilheat fuel.
			(f)AssessmentsSection
			 707 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)Rate
							(1)In
				generalThe assessment rate for calendar years 2008 and 2009
				shall be equal to 2/10 of 1 cent per gallon of distillate
				liquid.
							(2)Subsequent
				assessmentsSubject to paragraphs (3) and (4), beginning with
				calendar year 2010, the annual assessment rate shall be sufficient to cover the
				costs of the plans and programs developed by the Alliance.
							(3)Maximum
				rateThe annual assessment rate shall not exceed
				1/2 of 1 cent per gallon of distillate liquid.
							(4)Limitations on
				increase
								(A)In
				generalThe annual assessment shall not be increased by more than
				1/2 of 1 cent per gallon in any 1 year.
								(B)ApprovalNo
				increase in the assessment may occur unless the increase is approved by
				2/3 of the members voting at a regularly scheduled meeting
				of the Alliance.
								(C)NoticeThe
				Alliance shall provide notice of a change in assessment at least 90 days before
				the date on which the change is to take
				effect.
								;
				(3)in subsection
			 (b)—
					(A)by striking
			 No. 1 distillate or No. 2 dyed distillate each place it appears
			 and inserting distillate liquid; and
					(B)in paragraphs
			 (2)(B) and (5)(B), by striking fuel each place it appears and
			 inserting distillate liquid; and
					(4)in subsection
			 (c), by striking No. 1 distillate and No. 2 dyed distillate and
			 inserting Distillate liquid.
				(g)Market survey
			 and consumer protectionSection 708 of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 amended by striking oilheat each place it appears and inserting
			 oilheat fuel.
			(h)ViolationsSection
			 712(a) of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201
			 note; Public Law 106–469) is amended—
				(1)in paragraph (2),
			 by striking oilheat and inserting oilheat fuel;
			 and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)a direct
				reference to a competing
				product.
						.
				(i)Repeal of
			 sunsetSection 713 of the National Oilheat Research Alliance Act
			 of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is repealed.
			
